11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Knox Waste Service, LLC and                 * From the 266th District Court
Adolpho Martinez, Jr.,                        of Erath County,
                                              Trial Court No. CV35857.

Vs. No. 11-19-00407-CV                      * September 30, 2021

Jason Sherman and                           * Memorandum Opinion by Williams, J.
Melissa Miles Sherman,                        (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed as it pertains to Knox Waste Service,
LLC, and we remand the cause to the trial court with instructions to compel
arbitration between Knox Waste Service, LLC and Jason Sherman and Melissa
Miles Sherman. We affirm the judgment of the trial court as it pertains to Adolpho
Martinez, Jr. The costs incurred by reason of this appeal are taxed two-thirds
against Jason Sherman and Melissa Miles Sherman and one-third against Adolpho
Martinez, Jr.